Citation Nr: 0900407	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-37 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
lumbar spine strain.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty with the United States Coast 
Guard for three periods of service, amounting to over 17 
years of service between 1968 and 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Rating Decision by 
the Saint Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a lumbar spine strain and assigned the 
disability due to that disorder a 10 percent evaluation.  
Subsequent to the initial rating decision, the veteran 
relocated, and his claim is now under the jurisdiction of the 
RO in Togus, Maine.

The Board notes that a May 2008 "deferral" by a Decision 
Review Officer requested the RO submit "an appeal cure 
notice letter in accordance with the Vasquez-Flores 
decision . . . ."  A notice concerning Vasquez-Flores 
requirements was sent to the veteran in May 2008.  Neither 
the deferral nor the Vasquez-Flores notice were necessary, 
however, as the veteran is appealing an initial grant of 
service connection, and thus the Board may proceed to a 
decision on the merits of the appeal.


FINDING OF FACT

The veteran's lumbar spine sprain is characterized by 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; the veteran's spinal flexion is 
greater than 60 degrees, and his combined range of motion of 
the thoracolumbar spine is more than 120 degrees.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the veteran's lumbar 
spine strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the veteran's lumbar spine strain.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained 
the veteran's service medical records, which included reports 
concerning the veteran's back injury.  VA provided two back 
examinations to the veteran, the first in May 2006, and the 
second in January 2008.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Lumbar Spine Strain

The veteran developed a chronic lumbar spine strain while in 
service, as reflected in his medical records.  According to 
statements by the veteran and his fellow Coast Guardsmen, the 
back disorder affected him on a daily basis.  It made him 
take time off work, required him to walk slowly around the 
office to relax his back, and prevented him from exercising, 
as he was accustomed to doing.  The veteran had to begin 
physical therapy, and his post-service employment has been 
affected as he is unable to stand for long periods.

During a May 2006 examination, the veteran informed the 
examiner that he experienced pain on a daily basis, usually a 
3 or 4 out of 10, and had flare-ups on average twice a month 
with pain in the 6 to 7 range out of 10.  During his flare-
ups he had a decreased range of motion.  The veteran said he 
was able to walk 3 to 4 miles, but could not stand in one 
place for long periods of time, and could not lift objects 
weighing more than 20 pounds without pain.  His employment 
with the military was not affected by his spine disability, 
but potential employment either as a teacher or at Home Depot 
would be limited because of the pain he experienced with 
prolonged standing.  At the time of the examination, the 
veteran could still jog for exercise, but he could not go on 
long distance runs as he had previously.  

The examiner noted a previous diagnosis of mild arthritis of 
the lumbar spine and sacroiliac joints, consistent with the 
veteran's age.  The veteran's gait was not altered, and he 
did not use any assistive devices.  The veteran did not have 
abnormal curvatures or spasms of the back, and there was no 
tenderness on palpation.  The veteran's spinal flexion range 
of motion was 118 degrees, enabling him to put his palms on 
the floor without pain.  His extension range of motion was 30 
degrees without pain.  He could bend his right side to 25 
degrees with mild pain, and his left side to 25 degrees with 
some pain.  He could rotate beyond 35 degrees to the right 
and to the left.  There were no additional functional 
limitations due to pain, fatigue, incoordination, or 
instability on repetitive testing.  The examiner diagnosed 
the veteran with "[m]ild degenerative arthritis of the 
lumbar spine consistent with age with recurrent muscular back 
strain."  

The veteran was examined again in January 2008.  The veteran 
told the examiner that his back was not worse, but that he 
felt that he should have an increased rating because the 
disorder makes it difficult for him to teach, and because he 
had to stop jogging, which he had done for more than 30 years 
prior to the onset of his condition.  The veteran did not 
take any medication for the pain in his back; when he had 
flare-ups, which occurred two to three times per month, he 
would get off his feet and apply heat and ice.  The increased 
pain would relent within one or two days.  Flare-ups would 
cause some unsteadiness for the veteran.  The veteran denied 
weight loss, fever, malaise, dizziness, visual disturbance, 
numbness, weakness, bladder or bowel complaints, and erectile 
dysfunction.  He did not need any assistive devices for 
walking, and was able to walk several miles.

The physical examination of the veteran revealed a non-
antalgic gait, and no back deformities.  There was some 
tenderness to palpitation with some superficial tissue just 
to the left of the L5 level.  There was no paravertebral 
spasm.  The veteran had flexion to 90 degrees, with pain at 
the end point in the lower left side of his back.  The 
veteran had extension to 30 degrees with pain at the end 
point.  He had lateral flexion to 30 degrees on the right, 
and 20 degrees to the left with pain at 20 degrees.  The 
veteran had 30 degrees rotation bilateral.  Rotating to the 
right caused the veteran pain in the left lower back.  On 
repetition, there was no increase in pain, fatigue, weakness, 
lack of endurance, or incoordination.  The examiner diagnosed 
the veteran with "[l]umbar spine strain with mild 
degenerative arthritis of the lumbar spine."

In his notice of disagreement with the RO's 10 percent 
evaluation, the veteran stated that he "believe[s] the 
percentage rating fails to take into account the chronic and 
worsening nature of the injury", as well as the impact of 
the condition on his life, including his teaching and 
jogging.  The veteran seeks a rating of 50 percent.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The veteran's lumbar spine strain is evaluated under 
Diagnostic Code 5237.  Disabilities of the spine, including 
lumbar spine strains, are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula).  Ratings under the General Rating Formula 
are made with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) to the General Rating Formula provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  

Currently, the veteran is evaluated at 10 percent for pain on 
range of motion.  In order to be entitled to a 20 percent 
evaluation based on range of motion, the veteran would have 
to have forward flexion not greater than 60 degrees or a 
combined range of motion not greater than 120 degrees; the 
veteran's forward flexion is 90 degrees, and his combined 
range of motion is 230 degrees (90 degrees flexion, 30 
degrees extension, 30 degrees lateral flexion to the right, 
20 degrees lateral flexion to the left, 30 degrees rotation 
to the right, 30 degrees rotation to the left).  Although the 
veteran has some tenderness on palpation, to be entitled to a 
20 percent evaluation based on muscle spasm or pain, the 
condition would have to be severe enough to result in 
abnormal gain or abnormal spinal contour.  The veteran has a 
non-antalgic gait and no deformity of the back.  

To be entitled to a rating of 40 percent, the veteran's 
forward flexion would have to be 30 degrees or less, and for 
any higher rating, he would have to show ankylosis.  
Therefore, the veteran is not entitled to a rating in excess 
of 10 percent for his lumbar spine strain.

The Board has considered whether the veteran is entitled to a 
separate rating under any other potentially applicable 
Diagnostic Code.  The Board notes that the veteran was 
diagnosed with arthritis of the spine.  The veteran is not 
entitled to a separate rating for arthritis.  Arthritis is 
rated based on limited or painful motion.  Since the 
veteran's 10 percent rating is based on painful motion 
arising out of a lumbar spine strain, to provide a separate 
compensable rating for arthritis would constitute prohibited 
pyramiding under 38 C.F.R. § 4.14 (2008).

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his service-
connected back disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The back disorder has affected his ability 
to work as a teacher; however, the veteran is capable of 
working in a position that does not require long periods of 
standing, and in fact, he has obtained employment where he is 
able to work while sitting.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected back condition.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
lumbar spine strain is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


